DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to the Amendment filed January 28, 2021.
Claim 7 is amended.
Claims 1-7 and 9-11 are pending with claims 1-6 withdrawn from examination as they are drawn to a non-elected invention.

Response to Arguments
Applicant's arguments filed 01/28/2021 have been fully considered but they are not persuasive. Independent claim 7 was amended to include the following feature: wherein the electronic module is assigned with the readable code for establishing a secured communication with the network device of the user. Applicant argues that Brief in view of Ortega, Saini and Davis (the combination) fail to teach this new limitation. Brief discloses pairing a disposable hygiene product with a user’s network (cellular phone network) via an electronic module (e.g., abstract and paragraph [0081] of Brief), but does not mention establish a secured communication with the network. The secondary reference to Davis teaches a disposable hygiene product with a transponder that is paired with an electronic interrogating module 59 (which can be a smart phone paragraph [0030] of Davis) and the transponder can have an RFID tag or sensor tag .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2017/0150917 to Brief et al. (EFD: at least 5/13/2016 and hereinafter referred to as “Brief”) in view of US Patent No. 8,111,165 to Ortega et al. (hereinafter referred to as “Ortega”), US Patent Application Publication No. 2003/0120173 to Saini et al. (hereinafter referred to as “Saini”), US Patent Application Publication No. 2015/0087935 to Davis et al. (hereinafter referred to as “Davis”), and US Patent Application Publication No. 2013/0331666 to Miller.

Brief differs from the claimed invention in that the data transmitted from electronics module/sensor to the user’s network device does not include parameters of pressure. However, Ortega, in a related art: active on-patient sensor that provides notifications to the patients or health care providers, teaches that the disposable electronics module/sensor can be used to monitor pressure sensitive areas of a human body and dry/wet conditions adjacent the human body (see column 1, lines 17-24; column 2, lines 48-62; column 5, line 64-column 6, line 9; and column 11, lines 15-55 of Ortega). In order to monitor pressure sensitive areas of the human body adjacent the hygiene apparatus (e.g., disposable sanitary pad or diaper), one of ordinary skill in the art would have modified the method of Brief to transmit pressure generated data due to the seating position of the user from the electronic module/sensor to the user’s network device in view of the teachings of Ortega, and because the combination would have yielded the predictable result of a method that generates notifications to the user for both pressure and dry/wet conditions of the hygiene apparatus.
Brief in view of Ortega differs from the claimed invention in that the combination does not expressly teach a step of enabling the user to enter the regularity of a menstrual cycle and entering the first date of the previous menstrual cycle along with the average number of days in the menstrual cycle. However, Saini, in a related art: method for providing information based on menstrual data, teaches that a user enters menstrual data so that the system can operate on that data. The user entered menstrual 
Brief in view of Ortega and Saini differ from the claimed invention in that the combination does not expressly teach transmitting data including an odour of the discharge, a colour of the discharge, and that its electronic module is assigned with the electronic readable code for establishing a secured communication with the network’s device of the user. However, Davis, in a related art: real-time blood detection system, teaches a disposable feminine hygiene apparatus that transmit data including odor of the discharge (e.g., paragraphs [0007], [0025], and [0114] of Davis) and a color of the discharge (e.g., paragraph [0111] of Davis: optical sensor detects blood based on its spectra or color), and that its disposable hygiene product is provided with a transponder that is paired with an electronic interrogating module 59 (which can be a smart phone paragraph [0030] of Davis) and the transponder can have an RFID tag or sensor tag technology (e.g. paragraph [0046] of Davis) which may include transponder security information such as transponder identification in response to a query by the 
Regarding the limitations: wherein the plurality of blood parameters from the discharge are tested via an embedded dipstick in the electronic module, and wherein the embedded dipstick in the electronic module changes colour depending upon the plurality of blood parameters it has been designed to take a reading for thus enabling the user to known of any abnormalities associated with the colour change, Brief 
However, Miller teaches, in a related art: menstrual fluid analysis, that an analyte sensor is provided with detection reagents/dipstick that is embedded in the electric module/sensor of the hygiene apparatus (e.g., paragraph [0137] of Miller) and that the color and/or color intensity of a detection reagent varies to provide information as to the relative concentrations of the target analytes (e.g., paragraph [0132] of Miller). That is, Miller teaches that the blood parameters from the discharge are tested via an embedded dipstick and that the dipstick changes colour/color depending upon the blood parameters thereby enabling the user to know of abnormalities associated with the color change. In view of the teachings of Miller, one of ordinary skill in the art would have recognized the benefits of blood analysis sensor employing reagents which change color when immersed in blood as a well-known engineering expedient. Consequently, one of ordinary skill in the art would have modified the embedded blood analysis unit of Brief in view of Ortega, Saini, and Davis to change color depending upon the blood 
As to claim 9, Brief in view of Ortega, Saini and Davis teaches the method of claim 7, wherein the application is configured to display a calendar view and a circular view of a current date, a projected date of a menstrual cycle and number of days remaining for the menstrual cycle to start (e.g., paragraph [0074] and Fig. 7C of Brief: processor can generate a plurality of calendar entries associated with the start and end date of the next menstrual cycle and display those entries in calendar view and a circular view of displayed data is shown in Fig. 7B of Brief). It would have been obvious to one of ordinary skill in the art to modify the type of data displayed in a circular view to include projected date of a menstrual cycle and number of days until the cycle starts, as a matter of design choice, in the absence of criticality as Brief teaches both types of displays for showing user’s generated information. 
With respect to claim 10, Brief in view of Ortega, Saini and Davis teaches the method of claim 7, wherein the application in communication with the electronic display configured to display at least one of: a degree of fullness due to a frequent absorption of the discharge (e.g., Fig. 1: “60% FULL); a flow rate of the discharge (e.g., paragraph [0030] of Brief), a body temperature of the user;  average number of days involved in the user's menstrual cycle (e.g. paragraph [0057] of Brief);  and a regularity and irregularity in the menstrual cycle. 
As to claim 11, Brief in view of Ortega, Saini and Davis teaches the method of claim 7, wherein the application in communication with the electronic display configured .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846.  The examiner can normally be reached on Monday-Friday 9:00 AM to 2:30 PM and 6:30PM to 9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792